Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments on filed 08/31/2022, with respect to the § 35 U.S.C rejection of claims 1, 3-5, 7, 8, 10, 11, 13, 15, and 17-20 as being unpatentable over U.S. Patent No. 10,810,088 (“Gu”) in view of U.S. Patent Application
Publication No. 2021/0117377 (“‘Savir’), claim 6 is rejected as being unpatentable over the combination of Gu, Savir, U.S. Patent Application Publication No. 2018/0054454 (“Astigarraga’), and U.S. Patent No. 10,503,897 (“Striem’’), claims 9 and 12 were rejected under as being unpatentable over the combination of Gu, Savir, and U.S. Patent Application Publication No. 2018/0024893 (“Sella”), claim 14 was rejected as being unpatentable over the combination of Gu, Savir, and U.S. Patent Application Publication No. 2019/0042744 (“Rajasekharan”), claims 21 and 22 were rejected as being unpatentable over the combination of Gu, Savir, and U.S. Patent No. 9,477,693 (“Bachu’) have been fully considered.  However, upon further consideration, a new ground(s) of rejection is made in view of amended claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4. 	Claims 1, 3-5, 7, 8, 11, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10810088 hereinafter Gu in view of U.S. Patent No. 20210117377 hereinafter Savir, and further in view of U.S. Publication No. 20190354443 hereinafter Haustein.

As per claim 1, Gu discloses:
A method (Col. 1 Lines 35-40 “Embodiments of a system and method for dynamically adjusting a backup policy are provided.”) comprising: 
directing, by a data protection system, a storage system to generate
recovery datasets over time in accordance with a data protection parameter set,
the recovery datasets usable to restore data maintained by the storage system to a state corresponding to a selectable point in time (Col. 5 Line 56 — Col. 6 Lines 12 “In operation, the backup agent 140 can build a profile of preferred files for each user, based upon the user's backup and/or restore activities. A preferred file may be a file that is unique to the user. Any file that has been modified by the user may represent a preferred file. The backup agent 140 may interpret that a larger amount of modifications made by the user to a file indicates that the file is a preferred one. In some embodiments, an empty Word.RTM. document or a copied image may represent a baseline. Accordingly, any modification to the document or the image can represent a deviation away from the baseline. The backup agent 140 may calculate this deviation. The greater the deviation from the baseline, the backup agent 140 can interpret that the file is more preferred by the user. Based upon this calculation of the deviation, the backup agent 140 can generate a list of the most preferred files on the user's system and adjust backup policies based on these files. In some embodiments, the backup agent 140 can also interpret that a file that the user has downloaded or copied from another media or drive cannot be a preferred file. For preferred files, in some embodiments, the backup agent 140 can suggest that the user subscribe to multiple online backup service providers to backup these types of files, using the graphical user interface.” Also see Col. 6 Lines 13-32),
determining, by a data protection system, that a storage system is possibly being targeted by a security threat (Col. 8 Line 63 — Col. 9 Line 12 “In an action 410, the dynamic backup policy generation system 100 may detect the usage pattern of the user. For example, as shown in FIG. 4B, which represents a flow diagram of a method for detecting a user's usage pattern of FIG. 4A (in accordance with some embodiments), the backup agent 140 may access the user's backup or restore activity, in an action 412. The backup agent 140, in action 414, may identify each file associated with user modification from the user's backup or restore activities. The backup agent 140 can detect a
percentage of modification distinguished from a baseline, in an action 416. For example, the backup agent 140 may detect the percentage of modification that has been made to an empty document or a previous version. In an action 418, the backup agent 140 can generate a list of the files that form this usage pattern.”)
and modifying, by the data protection system in response to the determining that the storage system is possibly being targeted by the security threat, the data protection parameter set for one or more of the recovery datasets (Col. 9 Lines 25- 33 “Referring back to FIG. 4A, the dynamic backup policy generation system 100 can adjust the backup policy based upon the user's profile, in an action 480. For example, as shown in FIG. 4D, which represents a flow diagram of a method for adjusting a backup policy of FIG. 4A (in accordance with some embodiments), the backup agent 140 can modify the backup policy based upon the user's profile to backup a select group of files at a higher frequency than other files, in an action 482.”) 

Gu does not disclose:
data protection parameter set specifying a retention duration fora particular recovery dataset included in the recovery datasets, the retention duration defining a duration that the particular recovery dataset is saved before being deleted
modifying comprising suspending the retention duration for the particular recovery dataset so that the particular recovery dataset is not deleted without a specific instruction provided by a source that manages the storage system

Savir discloses:
data protection parameter set specifying a retention duration fora particular recovery dataset included in the recovery datasets, the retention duration defining a duration that the particular recovery dataset is saved before being deleted (para 0048 “For example, rather than affirmatively marking a snapshot, embodiments of the invention may simply set, or reset, as applicable, a retention time for one or more snapshots, based upon the nature and timing of a detected anomaly and also, in some embodiments, based upon a threat level associated with the anomaly. For example, if a problem such as a virus is quickly identified, the retention time of a snapshot taken prior to occurrence of the problem may be relatively short since the VM may be rolled back to that snapshot relatively soon after the problem occurred. Once the rollback is complete, it may not be necessary to continue to retain that snapshot. Thus, as used herein, “marking” is intended to be broad in scope and embraces any method, process, or operation, that serves to change, either directly or indirectly, a retention time associated with a particular snapshot.”)
modifying (para 0048 “For example, rather than affirmatively marking a snapshot, embodiments of the invention may simply set, or reset, as applicable, a retention time for one or more snapshots, based upon the nature and timing of a detected anomaly and also, in some embodiments, based upon a threat level associated with the anomaly. For example, if a problem such as a virus is quickly identified, the retention time of a snapshot taken prior to occurrence of the problem may be relatively short since the VM may be rolled back to that snapshot relatively soon after the problem occurred. Once the rollback is complete, it may not be necessary to continue to retain that snapshot. Thus, as used herein, “marking” is intended to be broad in scope and embraces any method, process, or operation, that serves to change, either directly or indirectly, a retention time associated with a particular snapshot.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of system and method for dynamically adjusting a backup policy of Gu to include data protection parameter set specifying a retention duration for a particular recovery dataset included in the recovery datasets, the retention duration defining a duration that the particular recovery dataset is saved before being deleted, as taught by Savir.
The motivation would have been to allow control over retention of recovery datasets.

Gu in view of Savir does not disclose:
modifying comprising suspending a retention duration for the particular recovery dataset so that the particular recovery dataset is not deleted without a specific instruction provided by a source that manages the storage system 

	Haustein discloses:
modifying comprising suspending a retention duration for the particular recovery dataset so that the particular recovery dataset is not deleted without a specific instruction provided by a source that manages the storage system (para 0087 “The malware threat identified above may be overcome by implementing a method in the backup server 504 or in the backup client 502 to detect abnormal changes to data stored in primary storage 510, and responsive to this, freeze a certain version of backup data. In another embodiment, the infection record of a virus scanner may be used to freeze certain versions of backup data. The frozen version may be denoted by the backup date which is a point in time right before the infection was detected. This frozen version of a backup object may be different from a normal backup version in terms of three factors: a) it is taken out of the versioning and b) has a different retention time (e.g., freeze retention time, etc.) and c) during the freeze retention time, a backup object may not be deleted or modified by any means (e.g., versioning, administrative commands, delete requests, etc.).” Para 0145 “For example, in one embodiment, the backup server 504 may receive a request to move frozen versions of a backup object to another storage area. This request may be a scheduled request or it may result from an administrator issuing the appropriate command for this request. The set of backup objects may be denoted by the backup object names.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of system and method for dynamically adjusting a backup policy of Gu in view of Savir to include data protection parameter set specifying a retention duration for a particular recovery dataset included in the recovery datasets, the retention duration defining a duration that the particular recovery dataset is saved before being deleted, as taught by Haustein.
The motivation would have been to allow control over retention of recovery datasets.


As per claim 3, Gu in view of Savir and Haustein discloses:
The method of claim 1, wherein: the data protection parameter set specifies a recovery dataset generation frequency that defines a frequency at which the recovery datasets are generated; and the modifying of the data protection parameter set comprises increasing the recovery dataset generation frequency (Gu Col. 6 Line 51- Col. 7 Line 10 “The backup agent 140 may examine the user's usage profile and adjust the user's backup policy in the following areas. First, regarding high risk users, the backups having new updates may be backed up to a temporary location and overriding existing backups. After a predetermined period of time has passed, the new location can be merged back with the main version. When the user eventually requests a restore due to a security attack, the backup agent 140 can then discard the entire temporary area. Second, the backup agent 140 may adjust the backup frequency. For example, the backup agent 140 may adjust the backup policy to a slower frequency for users that always copy, modify and delete image files from external drives (i.e. backup once every couple of hours). Further, the backup agent 140 may adjust the time of the day. For example, the backup agent 140 may detect whether the user usually participates in a large amount of high risk activities in the morning when the user reads email, opens up attachments, and browser personal web sites. Accordingly, the backup agent 140 may adjust the backup policy to backup a predetermined set of files during the morning hours (e. g. 7 am-10 am). The backup agent 140 may also detect the presence of Virtual Private Network (VPN) and classify the user's activity as business. Thereby, the backup agent 140 may adjust backup policy to more frequently backup the files that the user modifies while the VPN session is instituted.”). 

As per claim 4, Gu in view of Savir and Haustein discloses:
The method of claim 1, wherein: the data protection parameter set specifies a remote storage frequency that defines a frequency at which a subset of recovery datasets in the recovery datasets are transmitted to a remote storage system connected to the storage system by way of a network; and the modifying of the data protection parameter set comprises modifying the remote storage frequency (Gu Col. 6 Line 60 — 64 “For example, the backup agent 140 may adjust the backup policy to a slower frequency for users that always copy, modify and delete image files from external drives (i.e. backup once every couple of hours).”) 

As per claim 5, Gu in view of Savir and Haustein discloses:
The method of claim 1, further comprising: identifying, by the data protection system, an anomaly with respect to the storage system; wherein the determining that the storage system is possibly being targeted by the security threat is based on the identifying of the anomaly (Gu Col. 6 Lines 33-50 “Upon detection of a level of risk associated with the user (based upon user's online browsing and block history), the backup agent 140 may also build the user's usage profile based upon the level of risk associated with a user. For example, if the user accesses a large amount of suspect web sites, clicks on a lot of bad reputation links, or opens up suspicious email attachments, the backup agent 140 can deem this user a high risk and, hence, more likely to be attacked by malware. The system 100 may maintain a database of malicious (bad) links in either the local data store units (126, 166) or the remote data store (172, 174, 176). However, since this list is not ubiquitous, the system may only serve to protect the client from potential bad links. Based upon the user's behavior, this system and method assumes that there is a greater chance that this high level risk user may click on an unknown bad link more than a lower or average risk user. Accordingly a high level risk user may need to perform more backups and restores.”). 

As per claim 7, Gu in view of Savir and Haustein discloses:
The method of claim 1, further comprising performing, by the data protection system in response to the determination that the storage system is possibly being targeted by the security threat, an additional remedial action with respect to the storage system (Gu Col. 6 Lines 33-50, backup and restore, and Fig. 4D element 486, Col. 9 Lines 25-62).

As per claim 8, Gu in view of Savir and Haustein discloses:
The method of claim 7, wherein the performing of the additional remedial action comprises directing the storage system to transmit a recovery dataset included in the recovery datasets to a remote storage system for storage by the remote storage system (Gu Col. 1 Lines 46-55 “Referring to FIG. 1, an exemplary perspective view of a backup storage system having dynamic backup policy generation, including a backup server and multiple storage nodes, in accordance with some embodiments is shown. The system includes at least one client node 120a-n, a network 150, at least one backup server 160, and a plurality of secondary storage devices 172, 174, and 176. Client nodes 120a-n, with local data store 126, are coupled by a network 150 to a backup server 160 having remote storage device 142a-n.” Col. 9 Lines 4-6 “For example, as shown in FIG. 4B, which represents a flow diagram of a method for detecting a user's usage pattern of FIG. 4A (in accordance with some embodiments), the backup agent 140 may access the user's backup or restore activity, in an action 412.”). 

As per claim 10, Gu in view of Savir and Haustein discloses:
The method of claim 1, wherein the data protection system is implemented by a controller within the storage system (Gu Fig. 1).

As per claim 11, Gu in view of Savir and Haustein discloses:
The method of claim 1, wherein the data protection system is implemented by a computing system communicatively coupled to the storage system by way of a network (Gu Fig. 1).

As per claim 13, Gu in view of Savir and Haustein discloses:
The method of claim 1, further comprising using, by the data protection system, at least one of the recovery datasets to restore the data maintained by the storage system to the state corresponding to the selectable point in time (Gu Col. 5 Line 56 — Col. 6 Lines 12 and Col. 6 Lines 13-32)

As per claim 15, the implementation of claim 1 will execute the system of claim 15. The claim is analyzed with respect to claim 1.

As per claim 16, the claim is analyzed with respect to claim 2. 

As per claim 17, the claim is analyzed with respect to claim 3. 

As per claim 17, the claim is analyzed with respect to claim 4. 

As per claim 18, the claim is analyzed with respect to claim 5. 

As per claim 20, the implementation of claim 1 will execute the non- transitory computer-readable medium (Gu in view of Savir and Haustein Col. 2 Lines 11- 15) of claim 20. The claim is analyzed with respect to claim 1.

5. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Savir, and further in view of Haustein, and further in view of in view of U.S. Publication No. 20180054454 hereinafter Astigarraga, and further in view of U.S. Patent No. 10503897 hereinafter Striem. 
As per claim 6, Gu in view of Savir and Haustein discloses: 
The method of claim 5, wherein the identifying of the anomaly (Gu Col. 6 Lines 33-50) 

Gu in view of Savir and Haustein does not discloses: 
determining that a total amount of read traffic and write traffic processed by the storage system during a time period exceeds a threshold, the read traffic representing data read from the storage system during the time period and the write traffic representing data written to the storage system during the time period; and determining, by the data protection system, that the write traffic is less compressible than the read traffic 

Astigarraga disclose:
determining that a total amount of read traffic and write traffic processed by the storage system during a time period exceeds a threshold, the read traffic representing data read from the storage system during the time period and the write traffic representing data written to the storage system during the time period (para 0056 “Additionally, as shown in FIG. 4, method 400 may proceed with operation 404, where a baseline associated with input and output requests within the cloud computing environment is established. In one embodiment, the baseline may indicate an expected input/output (I/O) read and write pattern to the environment, an expected I/O read and write pattern within the environment, etc. In another embodiment, the baseline may indicate one or more of an amount of read and write requests received by the environment, an amount of read and write requests executed within the environment, a ratio or percentage of reads to writes made to the cloud computing environment, etc.” Para 0057 “Further, in one embodiment, the baseline may have one or more associated temporal constraints. For example, the baseline may be linked to a predetermined time of day, day of the week, period of the year, etc. In another example, the baseline be linked to one or more holidays in one or more predetermined geographical areas (e.g., for North America, the day after Thanksgiving, Cyber Monday, black Friday week, etc.). In another embodiment, the baseline may be associated with one or more time and/or date based special rates.”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of system and method for dynamically adjusting a backup policy of Gu in view of Savir and Haustein to include determining that a total amount of read traffic and write traffic processed by the storage system during a time period exceeds a threshold, the read traffic representing data read from the storage system during the time period and the write traffic representing data written to the storage system during the time period, as taught by Astigarraga.
The motivation would have been to properly identifying establishing a baseline associated with input and output requests within the cloud computing environment.

Gu in view of Savir, Haustein and Astigarraga does not disclose:
determining, by the data protection system, that the write traffic is less compressible than the read traffic 

Striem discloses:
determining, by the data protection system, that the write traffic is less compressible than the read traffic (Col. 2 Lines 26-45 “contrast to the above- described conventional operating system (OS) which is vulnerable to ransomware, improved techniques of operating a computer involve providing controls to an OS that monitor a rate at which commands in an operating system are performed. Along these lines, ransomware performs the OS commands it needs to control access to data files on a computer by performing those commands rapidly. In many cases, such rapid sequences of commands, e.g., read-copy-encrypt- delete, are performed much more rapidly than would be done by a typical user. Accordingly, the OS is then provided the capacity to monitor, e.g., a number of specified command sequences (e.g., read-copy-encrypt-delete) within some specified period of time (¢.g., a minute, 5 minutes, an hour, or greater or less). If the number is greater than some threshold number, then the computer may take a remedial action such as issuing an alert to the user and/or limiting the rate at which the commands may be performed. Advantageously, by alerting the user and limiting the rate of command performance, the computer is able to limit or stop a ransomware attack.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of system and method for dynamically adjusting a backup policy of Gu in view of Savir, Haustein and Astigarraga to include determining, by the data protection system, that the write traffic is less compressible than the read traffic, as taught by Striem. 
The motivation would have been to determining that the write traffic is less compressible than the read traffic in order to properly identify a ransomware attack.

6. 	Claim 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Savir and further in view of Haustein, and further in view of U.S. Publication No. 20180024893 hereinafter Sella. 

As per claim 9, Gu in view of Savir and Haustein discloses: 
The method of claim 7, wherein the performing of the additional remedial action (Gu Col. 6 Lines 33-50, backup and restore, and Fig. 4D element 486, Col. 9 Lines 25-62). 

Gu in view of Savir and Haustein does not disclose: 
additional remedial comprises providing a notification of the security threat Sella discloses: additional remedial comprises providing a notification of the security threat (para 0022 “System 1 may alert the backup user (and/or another user designated to receive the alert) via text message, email, instant message (IM) regarding the suspected ransomware infection. The alert may also include pertinent details such as, for example, specific files, file locations, applications, etc. suspected of being infected.”) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of system and method for dynamically adjusting a backup policy of Gu in view of Savir to include additional remedial comprises providing a notification of the security threat, as taught by Sella.
The motivation would have been to provide additional actions in view of a threat to properly mitigate any threat to a computing system. 

As per claim 12, Gu in view of Savir and Haustein discloses:
The method of claim 1, wherein the determining that the storage system is possibly being targeted by the security threat (Gu Col. 6 Lines 33-50) 

Gu in view of Savir and Haustein does not disclose:
determining that a ransomware attack is possibly in progress against the storage system 

Sella discloses:
determining that a ransomware attack is possibly in progress against the storage system (para 0009 “A method for ransomware-aware file backup is implemented on a computing device and includes: backing up a target population of files from a target file location in a backup transaction, computing a backup delta score for the backup transaction, where the computing comprises comparing backup data from the backup transaction with backup data from a previous backup transaction, determining whether the computer backup delta score exceeds a pre-defined threshold; and upon the computed backup delta score exceeding the pre-defined threshold: determining that the backup transaction is indicative of a ransomware infection, and performing at least one counter-measure in response to the ransomware infection.”) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of system and method for dynamically adjusting a backup policy of Gu in view of Savir and Haustein to include determining that a ransomware attack is possibly in progress against the storage system, as taught by Sella. 
The motivation would have been to determine that a ransomware attack is possibly in progress in order to properly mitigate and remedy the attack.

7.	 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Savir, and further in view of Haustein, and further in view of U.S. Publication No. 20190042744 hereinafter Rajasekharan.

As per claim 14, Gu in view of Savir and Haustein discloses:

The method of claim 1, wherein the determining that the storage system is possibly being targeted by the security threat is performed (Gu Col. 6 Lines 33- 50)

Gu in view of Savir and Haustein does not disclose:
determining that the storage system is possibly being targeted by the security threat is performed while the recovery datasets are being generated

Rajasekharan discloses: 
determining that the storage system is possibly being targeted by the security threat is performed while the recovery datasets are being generated (para 0017 “As is described in greater detail below, in at least some example embodiments, the backup/restore system 110, by way of a ransomware attack onset detection module 150 employed therein, may detect the onset of a ransomware attack at one or more of the client devices 120 using data normally generated or acquired during file backup operations, and may also facilitate a restore operation of the affected data prior to the onset of the attack.”) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of system and method for dynamically adjusting a backup policy of Gu in view of Savir and Haustein to include determining that the storage system is possibly being targeted by the security threat is performed while the recovery datasets are being generated, as taught by Rajasekharan. 
The motivation would have been to determine that a ransomware attack is possibly in progress in order to properly mitigate and remedy the attack.

8. 	Claim 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Savir and Haustein, and further in view of U.S. Patent No. 9477693 hereinafter Bachu. 

As per claim 21, Gu in view of Savir and Haustein discloses:
The non-transitory computer-readable medium of claim 20, wherein: the data protection parameter set (Col. 5 Line 56 — Col. 6 Lines 12) 

Gu in view of Savir and Haustein does not disclose:
specifies a recovery dataset generation frequency that defines a frequency at which the recovery datasets are generated and the modifying of the data protection parameter set further comprises increasing the recovery dataset generation frequency 

Bachu discloses:
specifies a recovery dataset generation frequency that defines a frequency at which the recovery datasets are generated and the modifying of the data protection parameter set further comprises increasing the recovery dataset generation frequency (Col. 6 Lines 33-50 “In some embodiments, the backup is created by a VBA such as VBA 114 of FIG. 1. In some embodiments, by directly accessing data of a VM to be backed up from a data storage of the VM rather than via the VM, backup may be performed more efficiently with less processing required by the VM. In an alternative embodiment, creating the backup includes receiving content to be backed up from the VM. For example, guest space backup is performed by an agent running in the VM that provides content/files to be backed up. In some embodiments, creating the backup includes creating the backup according to the data protection policy associated with the VM to be backed up. For example, type(s) of backup storage(s) to be utilized, retention period of the backup data, whether to replicate the backup data to a remote site, retention period of the replicated backup, and/or frequency of the backup may be specified by an associated policy and the policy is followed when creating the backup.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of system and method for dynamically adjusting a backup policy of Gu in view of Bachu to include specifies a recovery dataset generation frequency that defines a frequency at which the recovery datasets are generated and the modifying of the data protection parameter set further comprises increasing the recovery dataset generation frequency, as taught by Bachu.
The motivation would have been to allow control over retention of recovery datasets.

As per claim 22, Gu in view of Savir and Haustein discloses:

The non-transitory computer-readable medium of claim 20, wherein: the data protection parameter set (Gu Col. 5 Line 56 — Col. 6 Lines 12)

Gu in view of Savir and Haustein does not disclose:
specifies a remote storage frequency that defines a frequency at which a subset of recovery datasets in the recovery datasets are transmitted to a remote storage system connected to the storage system by way of a network; and the
modifying of the data protection parameter set further comprises modifying the remote storage frequency 

Bachu discloses:
specifies a remote storage frequency that defines a frequency at which a subset of recovery datasets in the recovery datasets are transmitted to a remote storage system connected to the storage system by way of a network; and the modifying of the data protection parameter set further comprises modifying the remote storage frequency (Col. 6 Lines 33-50 “In some embodiments, the backup is created by a VBA such as VBA 114 of FIG. 1. In some embodiments, by directly accessing data of a VM to be backed up from a data storage of the VM rather than via the VM, backup may be performed more efficiently with less processing required by the VM. In an alternative embodiment, creating the backup includes receiving content to be backed up from the VM. For example, guest space backup is performed by an agent running in the VM that provides content/files to be backed up. In some embodiments, creating the backup includes creating the backup according to the data protection policy associated with the VM to be backed up. For example, type(s) of backup storage(s) to be utilized, retention period of the backup data, whether to replicate the backup data to a remote site, retention period of the replicated backup, and/or frequency of the backup may be specified by an associated policy and the policy is followed when creating the backup.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of system and method for dynamically adjusting a backup policy of Gu in view of Savir and Haustein to include specifies a remote storage frequency that defines a frequency at which a subset of recovery datasets in the recovery datasets are transmitted to a remote storage system connected to the storage system by way of a network; and the modifying of the data protection parameter set further comprises modifying the remote storage frequency, as taught by Bachu. 
The motivation would have been to allow control over retention of recovery datasets.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2499